Simmons, Justice.
Emma McCord and Willie Taylor, as heirs at law of C. C. R. Taylor, brought ejectment against Street fora certain tract of land. The evidence will be found in the official report. On the trial of the case, under the evidence and charge of the court, the jury returned a verdict for the defendant. A motion was made for a new trial, based principally upon alleged errors in the charge of the court to the jury; which motion was overruled by the court, and the plaintiff excepted.
*727Whatever errors may have been committed by the court in the charge to the jury, we think the verdict was right and should not be set aside. The evidence shows that C. C. R. Taylor, under whom the plaintiffs, claim, sold this land to his father, and made and executed a deed therefor to his father, and that Taylor, the son, had the same recorded in the clerk’s office according to law. The son lived several years after this deed was recorded. After his death, the father went into possession of. the land, occupied it and' exercised acts of ownership over it for years, when he sold it to Street, the defendant. Street purchased without notice of any claim of the plaintiffs to the land. If O. C. R. Taylor, under whom these plaintiffs claim, were alive and had brought this suit, under the facts of this case, he would be estopped from setting up title to this land. These plaintiffs claiming under him are likewise estopped. Whether the deed was ever actually delivered or not, the plaintiffs’ intestate had it placed upon record, thereby giving notice to the world that the title passed out of him into his father. Street seeing this record and the father in possession, purchased the land without notice and in good faith, and it would be wrong to allow him, under these circumstances, to be ejected from the land by the heirs at law of C. C. R. Taylor, Taylor having put it in the power of his father to sell the land to an innocent purchaser.
■ Judgment affirmed.